


Exhibit 10.5




August 4, 2014


Ms. Catherine M. Vaczy
140 East 28th Street
#11C
New York, NY 10021
Dear Catherine:
This letter serves as an amendment to your employment agreement dated as of
January 26, 2007 (the “2007 Agreement”), as thereafter amended by amendments on
January 9, 2008, August 29, 2008, reinstated and extended on July 8, 2009,
amended and extended on July 7, 2010, amended and extended on January 6, 2012,
amended and extended on November 13, 2012, amended and extended on July 12, 2013
and further amended on March 11, 2014 (the 2007 Agreement as so amended and
extended, the “Original Agreement”) with respect to your service to the Company
as its General Counsel. Except as set forth herein the Original Agreement shall
remain unchanged. This letter agreement shall modify the Original Agreement with
respect to those different and additional terms as follows. The stock options
granted to you by the Company to date or to be granted to you by the Company in
the future shall remain exercisable despite any termination of your employment
for a period of not less than four years from the date of your termination of
employment.
Terms not otherwise defined herein shall have the meaning ascribed to them in
the Original Agreement. Except as set forth herein the terms of the Original
Agreement shall remain unchanged.                                     
NeoStem, Inc.
By: /s/ Robin L. Smith
Name:Robin L. Smith
Title:CEO
ACKNOWLEDGED AND AGREED:
/s/ Catherine M. Vaczy
Catherine M. Vaczy




